Citation Nr: 1040758	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for status post right knee 
arthroplasty.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) from 
an October 2009 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which granted 
service connection for degenerative joint disease status post 
right elbow fracture (dominant) evaluated as 10 percent 
disabling, and denied service connection for status post right 
knee arthroplasty, bilateral hearing loss, and tinnitus.  In a 
January 2010 rating decision, the RO increased the right elbow 
evaluation to 20 percent.  The Veteran perfected an appeal with 
respect to the right knee, hearing loss, and tinnitus claims 
only.  

In August 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is associated with the claim folder. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.

Right Knee 

The Veteran's service treatment records (STRs) include a May 25, 
1946 discharge examination, which shows that the Veteran 
reportedly wrenched his right knee while wrestling in January 
1946.  An extremities evaluation was normal.  

March 1998 private treatment records establish that the Veteran 
underwent a right knee total arthroplasty.  At that time, the 
Veteran gave a detailed medical history.  He reportedly suffered 
a valgus stress injury while wrestling on board a ship in 1945.  
The clinician wrote "the patient did not seek medical attention 
at that time, it improved spontaneously."  In 1955, the Veteran 
reportedly suffered another valgus stress injury when he was 
knocked over by a pipe while working in the oil fields.  Shortly 
thereafter, in 1956, he had an open medial meniscectomy.  The 
Veteran reportedly did well until just prior to 1990, when he 
experienced gradually increasing symptoms.  He subsequently 
underwent a knee arthroscopy in 1991.

The Veteran has testified that he injured his right knee in 1946 
while wrestling onboard the USS LSM 229.  There was no corpsman 
onboard, and so he wrapped the knee with an Ace bandage.  The 
ship arrived at port approximately 1-2 months later, by which 
time the Veteran "didn't bother about going to the hospital" 
because he "was getting along pretty good."  Hearing Transcript 
at 4.  

STRs show that the Veteran reported a right knee injury during 
his 1946 discharge examination.  Private treatment records show 
that the Veteran underwent a total right knee arthroplasty in 
1998.  The Veteran has not been afforded a VA joints examination.  
This must be done.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In correspondence dated October 2009, the Veteran stated that he 
had cartilage removed from his knee in 1955 at St. Joseph's 
Hospital in Albuquerque.  He also stated that he received 
treatment from Dr. Koch after his 1955 knee injury.  In a Form 
21-4142 dated October 2009, the Veteran stated that St. Joseph's 
Hospital had closed and that he was unable to find a current 
address or telephone number.  Any further attempts to obtain 
these records would likely be futile.  However, it does not 
appear that the RO attempted to obtain medical records from Dr. 
Koch.  VA's duty to assist includes making reasonable efforts to 
obtain relevant treatment records.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  Therefore, the RO should attempt to 
obtain the Veteran's complete medical records and associate them 
with the claim file.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus 
disabilities are the result of noise exposure during service, to 
include combat during his service in World War II.  He also notes 
that he has had bilateral hearing loss and tinnitus since 
separation from service.  

An entrance examination of May 1944 shows a normal ear evaluation 
with 15/15 hearing.  A separation examination of May 25, 1946 
shows a normal ear evaluation.  The Veteran was given a watch, 
coin click, whispered voice, and spoken voice test and passed 
with 40/40, 20/20,  15/15, and 15/15 respectively.  The 

A January 1994 private hearing evaluation shows that the Veteran 
reported a 10-year history of gradual hearing loss.  An audiogram 
was performed, but it depicts the pure tone thresholds exhibited 
by the Veteran on a graph and not interpreted in decibels for 
each frequency depicted in the audiogram.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  

A February 2007 VA treatment record notes that the Veteran had 
impaired hearing.  A November 2009 VA treatment record 
establishes that an audiogram was performed, but it is not 
contained in the record.  The clinician diagnosed a "mild low 
frequency loss sloping downward from a moderate to severe mid to 
high frequency sensorineural loss" in the right ear and a 
"moderate low to mid frequency sensorineural loss sloping to a 
profound high frequency sensorineural loss" in the left ear.  
Speech discrimination scores were 72 percent in the right ear and 
40 percent in the left ear.  The clinician prescribed hearing 
aids.

At the August 2010 Travel Board hearing, the Veteran testified he 
had experienced hearing loss and tinnitus in service and ever 
since.  He is competent to so state.  

The evidence of record establishes a current bilateral hearing 
loss.  Noise exposure during service is conceded.  The Veteran 
has asserted that he has suffered from bilateral hearing loss and 
tinnitus since his service.  He is competent to state that he has 
had trouble hearing or experiences constant ringing in his ears.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
Veteran is not competent to offer a medical opinion on the 
etiology of his hearing loss and tinnitus disabilities.  Thus, a 
medical opinion is necessary to determine whether the current 
disabilities are related to the Veteran's service.  See 
McClendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)
 
1.  Contact the appellant and request that 
he provide the dates of treatment and 
address for Dr. Koch.  Once a signed 
release is received from the Veteran, 
obtain outstanding private treatment 
records from Dr. Koch from January 1955.  
A copy of any negative response(s) should 
be included in the claim file.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current right knee disability.  The 
claim folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any current right knee disability is 
related to service, based on all of the 
pertinent medical evidence in the claim 
file.  In particular, the examiner should 
consider the May 25, 1946 discharge 
examination, the March 1998 private 
treatment records, and the Veteran's 
August 2010 testimony.

A complete rationale must be provided for 
all opinions.

3.  The RO should obtain the November 2009 
VA audiogram results and associate them 
with the claim file.  If the records are 
not available, it should so be noted and 
the reason for unavailability should be 
stated.  

4.  After the above development has been 
completed, schedule the Veteran for a VA 
audiology examination to determine whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's hearing loss and tinnitus 
disabilities are related to his noise 
exposure in the Navy.  

A rationale for all opinions must be 
provided.  The claim file must be made 
available and reviewed in conjunction with 
the examination.

5.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claims remain denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



